

 

Exhibit 10.3


cree_logoa06.jpg [cree_logoa06.jpg]
 
PERFORMANCE SHARE
AWARD AGREEMENT
Participant:
 
Gregg Lowe
Award Number:
 
PU ________
Award Plan:
 
2013 Long-Term Incentive Compensation Plan
Award Type:
 
Performance Shares
Grant Date:
 
September 27, 2017
Performance Period:
 
September 22, 2017 through September 26, 2020



Dear Mr. Lowe:
I am pleased to inform you that Cree, Inc. (the “Company”) has awarded 104,427
Performance Shares (the “Performance Shares”) to you effective September 27,
2017 (the “Grant Date”). The Performance Shares are subject to and governed by
the terms of the Cree, Inc. 2013 Long-Term Incentive Compensation Plan (the
“Plan”), the terms of the Change in Control Agreement between you and the
Company dated September 22, 2017 (the “Change in Control Agreement”), and the
terms of this Performance Share Award Agreement (the “Agreement”).


Subject to the terms and conditions set forth in this Agreement and the Change
in Control Agreement, you are eligible to earn the Performance Shares based on
the Company’s “Relative Total Shareholder Return” (as defined in Exhibit A) in
terms of percentile ranking as compared to the Peer Group (as defined in Exhibit
A) over the period beginning on September 22, 2017 and ending immediately prior
to the third anniversary of the Grant Date (the “Vesting Date”) (such period
between the Grant Date and the Vesting Date, the “Measurement Period”). The
number of shares of the Company’s common stock (“Shares”) that will be issued in
payment of the Performance Shares will be calculated in accordance with the
schedule below:


Relative Total Shareholder Return Ranking over Measurement Period
Payout % Level
75th Percentile or Higher
150%
50th - 74th  Percentile
100%
25th - 49th  Percentile
50%
0 - 24th  Percentile
0%



The calculation of the number of Shares to be issued will be rounded down to the
nearest whole number of Shares as necessary.


You will become fully vested in the Performance Shares on the date of your death
or on the effective date of the determination of your Disability (as defined
below) by the Employee Benefits Committee of the Company (the “EBC”) or such
other committee as may be designated by the Board of Directors of the Company or
a committee thereof, however, the Performance Shares will not be settled until
the Vesting Date and the number of Shares that will be issued at that time in
settlement of the Performance Shares will be calculated as described above. For
purposes of this Agreement, “Disability” will have the meaning given to “LTD
Disability” in the Change in Control Agreement. The determination of whether or
not you have a Disability will be made by the EBC in good faith in its sole
discretion, and such determination shall be conclusive, final and binding upon
all parties. The above definition of Disability applies in lieu of the
definition of disability set out in the Plan.


Subject to the terms of the Change in Control Agreement, you must be
continuously in service with the Company or any Employer or any subsidiary or
affiliate of the Company through the Vesting Date in order to have a right to
payment of Performance Shares, the Performance Shares will not be considered
earned until the Vesting Date, and except as specified in your Change in Control
Agreement, if your employment is terminated prior to the Vesting Date, you will
forfeit all of the Performance Shares.




--------------------------------------------------------------------------------







Capitalized terms defined in the Plan and used in this Agreement without
definition have the meaning specified in the Plan.


This award is intended to fulfill any and all agreements, obligations or
promises, whether legally binding or not, previously made by the Company or any
Employer under the Plan to grant you Performance Shares in connection with your
fiscal 2018 award under, and pursuant to, Section 3(c) of the Change in Control
Agreement. By signing below, you accept such award, along with all prior awards
received by you, in full satisfaction of any such agreement, obligation or
promise.


THE TERMS AND CONDITIONS ON THE PAGES FOLLOWING THIS SIGNATURE PAGE, INCLUDING
ANY APPENDIX, ARE AN INTEGRAL PART OF THIS AGREEMENT AND ARE INCORPORATED HEREIN
BY THIS REFERENCE. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ,
UNDERSTAND AND AGREE TO BE BOUND BY SUCH TERMS AND CONDITIONS. FAILURE TO SIGN
WILL RESULT IN FORFEITURE OF THE PERFORMANCE SHARES.


Date: September 27, 2017
CREE, INC.:
 
ACCEPTED AND AGREED TO:
 
 
 
 
 
 
 
 
 
 
Thomas H. Werner
 
Gregg Lowe
Compensation Committee Chairman
 
 
 
 











Page 2 of 12

--------------------------------------------------------------------------------






PERFORMANCE AWARD AGREEMENT
TERMS AND CONDITIONS


1.
Forfeiture of Performance Shares for Awards Not Timely Accepted. The grant of
the Performance Shares is conditioned upon and subject to your accepting the
Performance Shares by signing and delivering to the Company this Agreement, or
otherwise electronically accepting the Performance Shares, no later than the
first date the Performance Shares are scheduled to vest pursuant to this
Agreement. In the event of your death or incapacitation prior to accepting the
Performance Shares, the Company will deem the Performance Shares as being
accepted. If you fail to accept the Performance Shares within the time described
above, you will forfeit the Performance Shares.



2.
Payment. Subject to the terms of the Plan, the Change in Control Agreement, and
this Agreement, within 30 days after the following date (except as provided
otherwise in Section 18 below), the Company shall make payment to you of the
vested portion of the Performance Shares on such date (if any), less any vested
Performance Shares previously paid to you (if any): September 26, 2020.

The Company shall make payment to you by delivery to you (or, in the event of
your death, to your estate or, if the Committee establishes a beneficiary
designation procedure pursuant to Section 12 of the Plan, to any beneficiary
that you have designated pursuant to such procedure) one or more certificates
for a number of Shares equal to the number of vested Performance Shares payable
to you on such date or in the Company's discretion may cause such Shares to be
deposited in an account maintained by a broker designated by the Company.


3.
Responsibility for Taxes.

(a)
For purposes of this Agreement, “Tax-Related Items” means any or all income tax,
social insurance tax, payroll tax, payment on account or other tax-related items
that may be applicable to the Performance Shares by law or regulation of any
governmental authority, whether federal, state or local, domestic or foreign.
Regardless of any action the Company takes with respect to withholding
Tax-Related Items, you acknowledge that you are ultimately responsible for all
Tax-Related Items and that such Tax-Related Items may exceed the amount actually
withheld by the Company or the Employer. You further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, without limitation, the grant, vesting or
payment with respect to the Performance Shares, the subsequent sale of Shares
and the receipt of any dividends or dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Performance Shares to reduce or eliminate your liability for Tax-Related
Items or to achieve any particular tax result. Furthermore, if you have become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, you acknowledge that the Company and/or the
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. If permissible under local law and at
your election, the Company will satisfy this condition pursuant to the
withholding of Shares consistent with the “Share Withholding” provisions under
section 14.2 of the Plan. The Company, in its discretion, may authorize
alternative arrangements, including, if permissible under local law, the
Company's selling or arranging to sell Shares that you acquire under the Plan.
In any event, to the extent this condition is not otherwise satisfied, you
authorize the Employer to withhold all applicable Tax-



Page 3 of 12

--------------------------------------------------------------------------------





Related Items legally payable by you from your wages or other cash compensation
paid to you by the Employer.


(c)
Depending upon the withholding method, the Company or the Employer may withhold
or account for Tax-Related Items by considering applicable minimum or maximum
statutory withholding amounts or other applicable withholding rates. In the
event Tax-Related Items are over-withheld, you will receive a refund in cash for
any over-withheld amounts and will have no entitlement to the Shares equivalent.
If the obligation for Tax-Related Items is satisfied by withholding of Shares,
you shall be deemed, for tax purposes, to have been issued the full number of
Shares, notwithstanding that a number of Shares is held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.



(d)
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to make payment with respect to the
Performance Shares if you fail to comply with your obligations in connection
with the Tax-Related Items.



4.
Transfer of Performance Shares. The Performance Shares and any rights under any
Performance Share may not be assigned, pledged as collateral or otherwise
transferred, except as permitted by the Plan, nor may they be subject to
attachment, execution or other judicial process. In the event of any attempt to
assign, pledge or otherwise dispose of a Performance Share or any rights under a
Performance Share, except as permitted by the Plan, or in the event of the levy
of any attachment, execution or similar judicial process upon the rights or
interests conferred by a Performance Share, the Committee may in its discretion
terminate a Performance Share by notice to you.



5.
Rights Prior to Vesting of Shares.

(a)
You will have no rights as a shareholder with respect to any Shares issuable
under the Performance Shares, including but not limited to voting rights or
rights to dividends or dividend equivalents, until such Shares have been duly
issued by the Company or its transfer agent pursuant to the vesting and payment
of the Performance Shares.



(b)
In the event of a change in capitalization within the meaning of Section 4.4 of
the Plan, the number and class of Shares or other securities that you are
entitled to pursuant to this Agreement shall be appropriately adjusted or
changed as determined by the Committee to reflect the change in capitalization,
provided that any such additional Shares or additional or different shares of
securities shall remain subject to the restrictions in this Agreement.



6.
Termination of Service: For purposes of this Agreement, “Termination of Service”
shall have the same meaning as “Termination of Employment” described in Section
9(n) of the Change in Control Agreement. Except as determined otherwise by the
Committee or as provided in the Change in Control Agreement, you will not be
deemed to have incurred a Termination of Service if the capacity in which you
provide services to the Company changes (for example, you change from being a
non-employee director to being an employee) or if you transfer employment among
the various subsidiaries or affiliates of the Company constituting the Employer,
so long as there is no interruption in your provision of services to the Company
or other Employer as an employee or as a non-employee member of the Board of
Directors of the Company. The Committee, in its discretion, will determine
whether you have incurred a Termination of Service. You will not be deemed to
have incurred a Termination of Service during a period for which you are on
military leave, sick leave, or other leave of absence approved by the Employer.





Page 4 of 12

--------------------------------------------------------------------------------





7.
Provisions of the Plan. The provisions of the Plan are incorporated by reference
in this Agreement as if set out in full in this Agreement. To the extent that
any conflict may exist between any other provision of this Agreement, a
provision of the Plan, and the Change in Control Agreement, the Change in
Control Agreement provision shall control. All decisions of the Committee with
respect to the interpretation, construction and application of the Plan or this
Agreement shall be final, conclusive and binding upon you and the Company.



8
Data Privacy. By signing this Agreement, you explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
the Employer, and the Company and its subsidiaries and affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Employer holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient's country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares of stock
acquired pursuant to this Agreement. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents above, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


9.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Shares granted under this Agreement by
electronic means or to request your consent to participate in the Plan by
electronic means. By signing this Agreement, you consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by Company.



10.
General. Except as provided in the Change in Control Agreement:

(a)
Nothing in this Agreement will be construed as constituting a commitment,
agreement or understanding of any kind that the Employer will continue your
service relationship nor to limit or restrict either party's right to terminate
the service relationship.





Page 5 of 12

--------------------------------------------------------------------------------





(b)
This Agreement shall be binding upon and inure to the benefit of you and the
Company and upon our respective heirs, executors, administrators,
representatives, successors and permitted assigns.



(c)
Notices under this Agreement must be in writing and delivered either by hand or
by certified or registered mail (return receipt requested and first-class
postage prepaid), in the case of the Company, addressed to its principal
executive offices to the attention of the Stock Plan Administrator, and, in your
case, to your address as shown on the Employer's records.



(d)
This Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina without regard to the conflict of law provisions
thereof, as if made and to be performed wholly within such State. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Performance Shares or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of North Carolina, agree that such litigation shall be
conducted in the courts of Durham County, North Carolina, or the federal courts
for the United States for the Middle District of North Carolina, and no other
courts, where the award of the Performance Shares is made and/or to be
performed.



(e)
No amendment or modification of this Agreement shall be valid unless the same is
in writing and signed by you and by an authorized executive officer of the
Company. If any provision of this Agreement is held to be invalid or
unenforceable, such determination shall not affect the other provisions of the
Agreement and the Agreement shall be construed as if the invalid or
unenforceable provision were omitted and a valid and enforceable provision, as
nearly comparable as possible, substituted in its place.



(f)
This Agreement, the Plan, and the Change in Control Agreement set forth all of
the promises, agreements and understandings between you and Company relating to
the Performance Shares evidenced by this Agreement. This Agreement supersedes
any and all prior agreements or understandings, except the Change in Control
Agreement, whether oral or written, with respect to the Performance Shares
evidenced by this Agreement unless otherwise specified in the Agreement.



(g)
Shares issued upon settlement of the Performance Shares may be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or trading system upon which the Common
Stock is listed or traded, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.



(h)
You agree that each Performance Share evidenced by this Agreement serves as
additional, valuable consideration for your obligations, if any, undertaken in
any existing agreement between you and the Employer regarding confidential
information, noncompetition, nonsolicitation or similar covenants.



(i)
You acknowledge, represent and warrant to the Company, and agree with the
Company, that, except for information provided in the Company's filings with the
Securities and Exchange Commission and in the Company's current prospectus
relating to the Plan: (i) you have not relied and will not rely upon the
Committee, the Company, an Employer or any employee or agent of the Company or
an Employer in determining whether to accept the Performance Shares, or in
connection with any disposition of Shares obtained pursuant to settlement of the



Page 6 of 12

--------------------------------------------------------------------------------





    
Performance Shares, or with respect to any tax consequences related to the grant
of the Performance Shares or the disposition of Shares obtained pursuant to
settlement of the Performance Shares; and (ii) you will seek from your own
professional advisors such investment, tax and other advice as you believe
necessary.


(j)
You acknowledge that you may incur a substantial tax liability as a result of
the Performance Shares. You assume full responsibility for all such consequences
and the filing of all tax returns and related elections you may be required or
find desirable to file. If you are required to make any valuation of Performance
Shares or Shares obtained pursuant to settlement of Performance Shares under any
federal, state or other applicable tax law, and if the valuation affects any tax
return or election of the Company or the Employer or affects the Company's
financial statement reporting, you agree that the Company may determine the
value and that you will observe any determination so made by the Company in all
tax returns and elections filed by you.



(k)
You acknowledge that copies of the Plan and Plan prospectus are available upon
written or telephonic request to the Company’s Stock Plan Administrator.



11.
Severability. The provisions of this Agreement are severable and if any one of
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



12.
Nature of Grant. In accepting this grant, you acknowledge, understand and agree
that, except as provided in the Change in Control Agreement:

(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, unless expressly provided otherwise in the Plan or the Agreement;



(b)
the grant of the Performance Shares is voluntary and does not create any
contractual or other right to receive future grants of Performance Shares, or
benefits in lieu of Performance Shares, even if Performance Shares have been
granted repeatedly in the past;



(c)
all decisions with respect to future grants of Performance Shares, if any, will
be at the sole discretion of the Company;



(d)
your participation in the Plan is voluntary;



(e)
your participation in the Plan will not create a right to employment with the
Company or the Employer and will not interfere with the ability of the Company,
the Employer or any subsidiary or affiliate to terminate your employment or
service relationship at any time;



(f)
if you are employed by a non-U.S. entity and provide services outside the U.S.,
the Performance Shares are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to your Employer, and
they are outside the scope of your employment or service contract, if any, with
your Employer;



(g)
the grant of the Performance Shares is not intended to replace any pension
rights or compensation;



(h)
the grant of the Performance Shares is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation,



Page 7 of 12

--------------------------------------------------------------------------------





    
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;


(i)
the grant of the Performance Shares and your participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company, the Employer or any subsidiary or affiliate of the Company;



(j)
the future value of the Performance Shares is unknown and cannot be predicted
with certainty;

    
(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Shares resulting from termination of your employment or
service relationship by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any), and, in consideration of the grant of the Performance
Shares, to which you otherwise are not entitled, you irrevocably agree, if
applicable, to execute the Release, as defined in the Change in Control
Agreement;



(l)
the grant of the Performance Shares and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
takeover, or transfer of liability;



(m)
neither the Company, the Employer nor any subsidiary or affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the
Performance Shares or of any payments due to you pursuant to the subsequent sale
of any Shares acquired upon the vesting of the Performance Shares; and



(n)
this award and any other award(s) granted under the Plan on the Grant Date are
intended to fulfill any and all agreements, obligations or promises, whether
legally binding or not, previously made by the Company or another Employer under
the Plan to grant you the Performance Shares or other rights to common stock of
the Company. By signing this Agreement, you accept such awards, along with all
prior awards received by you, in full satisfaction of any such agreement,
obligation or promise.



13.
No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or sale of Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.



14.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Performance Shares or
Shares, as applicable, the Company shall not be required to deliver the
Performance Shares or any of the underlying Shares prior to the completion of
any registration or qualification of the Shares under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Performance Shares or any of the underlying Shares
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance of the Performance
Shares



Page 8 of 12

--------------------------------------------------------------------------------





    
and Shares. Further, you agree that the Company shall have unilateral authority
to amend the Plan and the Agreement without your consent to the extent necessary
to comply with securities or other laws applicable to issuance of shares.


15.
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
participant.



16.
Appendix. Notwithstanding any provisions in this Agreement, the Performance
Shares shall be subject to any special terms and conditions set forth in any
Appendix attached to this Agreement for your country to the extent that the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan. Moreover, if you relocate to or from one of the
countries included in any such Appendix, the special terms and conditions for
the country you are moving from and/or the country you are moving to will apply
to you to the extent that the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. If included, any such Appendix
is incorporated in and constitutes part of this Agreement.



17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Performance Shares and on
any Shares acquired under the Plan, provided such requirements do not conflict
with the Change in Control Agreement, to the extent that the Company determines
it is necessary or advisable in order to comply with local law or to facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



18.
Section 409A. The Performance Shares are is intended to qualify for the
“short-term deferral” exemption from Section 409A of the Code, and the
provisions of this Agreement between you and the Company will be interpreted,
operated and administered in a manner consistent with these intentions. The
right to payment triggered by each installment vesting date or vesting event
pursuant to this Agreement is intended to be a right to a separate payment for
purposes of Section 409A of the Code. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, without
your consent, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that the Performance Shares qualify for exemption from or comply with
Section 409A of the Code; provided, however, that the Company makes no
representations that the Performance Shares will be exempt from Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the Performance Shares. With respect to any amounts payable under
this Agreement that are subject to Section 409A of the Code, (i) it is intended,
and this Agreement will be so construed, that such amounts and the Company’s and
your exercise of authority or discretion hereunder shall comply with the
provisions of Section 409A of the Code so as not to subject you to the payment
of interest and additional tax that may be imposed under Section 409A of the
Code; (ii) any provisions of this Agreement that provide for payment of
compensation triggered by your termination of employment other than on account
of your death shall be deemed to provide for payment that is triggered only by
your “separation from service” within the meaning of Treasury Regulation Section
§1.409A-1(h) (a “Section 409A Separation from Service”), (iii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your Section 409A Separation from Service (with such
status determined by the Company in accordance with rules established by the
Company in writing in advance of the “specified employee identification date”
that relates to the date of such Section 409A Separation from Service or in the
absence of such rules established by the Company, under the default rules for
identifying specified employees under Treasury Regulation Section 1.409A-1(i)),
such compensation triggered by such Section 409A Separation from Service shall
be paid to you six months following the date of such



Page 9 of 12

--------------------------------------------------------------------------------





    
Section 409A Separation from Service (provided, however, that if you die after
the date of such Section 409A Separation from Service, this six month delay
shall not apply from and after the date of your death), and (iv) to the extent
necessary to comply with Section 409A of the Code, the definition of change in
control that applies under Section 409A of the Code shall apply under this
Agreement to the extent that it is more restrictive than the definition of
change in control that would otherwise apply. The Company will have no liability
to you or to any other party if the Performance Shares, the vesting of the
Performance Shares, delivery of Shares in payment of the Performance Shares or
any other event hereunder that is intended to be exempt from or compliant with
Section 409A of the Code, is not so exempt or compliant, or for any action taken
by the Company with respect thereto.




Page 10 of 12

--------------------------------------------------------------------------------





EXHIBIT A
CALCULATION OF RELATIVE TOTAL SHAREHOLDER RETURN


•
“Relative Total Shareholder Return” means the Company’s TSR relative to the TSR
of the Peer Companies. Relative Total Shareholder Return will be determined by
ranking the Company and the Peer Companies from highest to lowest according to
their respective TSRs. After this ranking, the percentile performance of the
Company relative to the Peer Companies will be determined as follows:



tscalc.jpg [tscalc.jpg]


Where:    “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.
“N” represents the remaining number of Peer Companies, plus the Company.
“R” represents Company’s ranking among the Peer Companies.
Example: If there are 24 Peer Companies, and the Company ranked 7th, the
performance would be at the 75th percentile: .75 = 1 - ((7-1)/(25-1)).
Relative Total Shareholder Return shall be calculated by the Compensation
Committee of the Board of Directors of the Company based on the terms set forth
in this Exhibit A and in the Compensation Committee’s sole and absolute
discretion.
•
“TSR” means, for each of the Company and the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.



•
“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.



•
“Opening Average Period” means the 30 trading days ending on the last trading
day immediately preceding September 25, 2017.



•
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date, for ex-dividend dates during the Opening Average
Period or between the Grant Date and the Vesting Date, as applicable.



•
“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of the company’s stock multiplied
by the Accumulated Shares for each trading day during the Closing Average
Period.



•
“Closing Average Period” means the 30 trading days immediately preceding the
Vesting Date.



Page 11 of 12

--------------------------------------------------------------------------------







•
“Peer Companies” means the companies included in the NASDAQ Composite Index
filtered by the Semiconductor, Semiconductor Equipment, and Electronics
Equipment, Instruments and Components Sectors.



•
For purposes of calculating TSR, the value of any Peer Company shares traded on
a foreign exchange will be converted to US dollars.



Page 12 of 12